Citation Nr: 1442446	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for service connection for right ear hearing loss and continued a 30 percent rating for PTSD.  

An August 2009 rating decision increased the disability rating for PTSD, from 30 percent to 50 percent, effective October 15, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran also originally appealed the issues of entitlement to service connection for left ear hearing loss and tinnitus.  A May 2010 rating decision granted service connection for left ear hearing loss, effective March 24, 2008, and a May 2014 rating decision granted service connection for tinnitus, effective April 29, 2008.  That represents total grants of the benefits sought on appeal for the issues of entitlement to service connection for left ear hearing loss and tinnitus, and therefore, those issues are no longer before the Board.  


FINDING OF FACT

In an August 2014 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for right ear hearing loss and increased rating for PTSD.  





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for right ear hearing loss and increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(c) (2013).  

In an August 2014 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for right ear hearing loss and increased rating for PTSD.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for right ear hearing loss and increased rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for right ear hearing loss and increased rating for PTSD are dismissed.  






ORDER

The appeal concerning the issues of entitlement to service connection for right ear hearing loss and increased rating for PTSD is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


